       Case 1:19-cv-10720-LGS-BCM Document 152 Filed 04/06/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                              :
 DAVIDSON HENAO, et al.,                                      :
                                            Plaintiff         :
                                                              :    19 Civ. 10720 (LGS)
                            -against-                         :
                                                              :         ORDER
 PARTS AUTHORITY, LLC, et al.,                                :
                                            Defendants. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on December 21, 2020, Defendants Arizona Logistics, Inc., BBB Logistics,

Inc. and Larry Browne filed a motion to dismiss for failure to state a claim, insufficient service of

process and lack of personal jurisdiction (Dkt. Nos. 132 & 133). Plaintiffs filed an opposition to

the motion to dismiss on February 15, 2021 (Dkt. No. 145). The moving Defendants filed a reply

on February 22, 2021 (Dkt. No. 148);

        WHEREAS, “[i]n deciding a pretrial motion to dismiss for lack of personal jurisdiction a

district court has considerable procedural leeway. It may determine the motion on the basis of

affidavits alone; or it may permit discovery in aid of the motion; or it may conduct an evidentiary

hearing on the merits of the motion.” Marine Midland Bank, N.A. v. Miller, 664 F.2d 899, 904

(2d Cir. 1981);

        WHEREAS, discovery is currently stayed as to Defendants BBB Logistics Inc., Arizona

Logistics, Inc. and Larry Browne (Dkt. No. 131);

        WHEREAS, Plaintiffs state “evidence of how [Defendants] operate[] as a unified entity

remains in the exclusive possession and control of Defendants. As such, Plaintiffs should, at a

minimum, be allowed to complete discovery on this issue.” It is hereby

        ORDERED that Plaintiffs’ request for limited jurisdictional discovery as to Defendants

BBB Logistics, Inc., Arizona Logistics, Inc., and Larry Browne is GRANTED. It is further
      Case 1:19-cv-10720-LGS-BCM Document 152 Filed 04/06/21 Page 2 of 2


       ORDERED that by April 12, 2021, the Parties shall submit a proposed order and plan for

completing limited jurisdictional discovery by May 14, 2021. It is further

       ORDERED that Plaintiffs shall file a supplement to their opposition to Defendants’

motion to dismiss, not to exceed ten (10) pages, by May 21, 2021, and Defendants shall file a

reply, not to exceed ten (10) pages, by May 28, 2021.

Dated: April 6, 2021
       New York, New York




                                                2
